Opinion
issued February 17, 2011
 









 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00651BCV
 

 
JAMES BURNHAM, D.D.S.,
Appellant
 
V.
 
FIRST PACIFIC CORPORATION,
INC. D/B/A FIRST PACIFIC, INC., AND FPC AND I.C. SYSTEMS, INC., Appellees
 

 
On Appeal from the 151st
District Court
Harris County, Texas
Trial Court Cause No. 2004-31481
 

 
MEMORANDUM
OPINION




Appellant, James Burnham, D.D.S., has failed
to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
The appeal is dismissed for want of
prosecution for failure to timely file a brief. 

We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.